Citation Nr: 1726181	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  12-01 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a higher initial rating for posttraumatic stress disorder evaluated as 70 percent disabling from January 5, 2010 to February 13, 2012.

2.  Entitlement to a higher initial rating for posttraumatic stress disorder evaluated as 70 percent disabling since April 1, 2012.

3.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


ATTORNEY FOR THE BOARD

Paul Bametzreider, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1983 to November 1986; June 1989 to June 1993; and from November 2004 to December 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The April 2010 rating decision granted entitlement to service connection for posttraumatic stress disorder and granted a 50 percent rating.  In a December 2011 rating decision VA increased the rating for posttraumatic stress disorder to 70 percent effective January 5, 2010.  In an August 2013 rating decision VA granted a temporary 100 percent rating effective February 13, 2012 to April 1, 2012 due to hospitalization.  The granting of a 100 percent rating constitutes a complete grant of the claim for that period of time.  

In July 2016, the Board denied entitlement to an increased rating for posttraumatic stress disorder, as well as entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  The appellant appealed to the United States Court of Appeals for Veterans Claims (Court).  

In December 2016 parties to a joint motion for remand moved to vacate the Board's July 2016 decision finding that the Board erred when it failed to consider a June 2016 letter submitted by the representative, as well as an attached May 2016 employability evaluation.  The Court granted that motion later in December 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In February 2017 correspondence from his representative, the Veteran requested to appear at a video hearing before the Board, for the purpose of providing further evidence on the issues. The record does not indicate that the requested hearing has been held or that the Veteran has since withdrawn his request for a hearing. 

The Board notes that the Veteran was scheduled to testify in May 2014, but he requested that the hearing be rescheduled.  The Veteran was again scheduled to testify in February 2016, but he failed to report for the hearing or provide good cause for his failure report.  In light of the decision in Cook v. Snyder, 28 Vet. App. 330 (2017), remand is required to provide the appellant with another hearing. 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700 (a) (2016).

Accordingly, the case is REMANDED for the following action:

Schedule the Appellant for a video conference hearing before a Veterans Law Judge. He and his representative should be given advance notice of the date, time, and location of the hearing. A copy of the hearing notice letter should be placed in the claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




